[Cite as Dilley v. Dilley, 2017-Ohio-4046.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                       GEAUGA COUNTY, OHIO


WILLIAM DILLEY,                                  :        OPINION

                 Plaintiff-Appellant,            :
                                                          CASE NO. 2016-G-0078
        - vs -                                   :

TATIANA DILLEY,                                  :

                 Defendant-Appellee.             :


Civil appeal from the Geauga County Court of Common Pleas.
Case No. 08 DC 000591.

Judgment: Affirmed.


William Dilley, pro se, 11720 Regent Park Drive, Chardon, OH 44024 (Plaintiff-
Appellant).

Heidi M. Cisan, Thrasher, Dinsmore & Dolan Co., L.P.A., 100 Seventh Avenue, Suite
150, Chardon, OH 44024-1079 (For Defendant-Appellee).



TIMOTHY P. CANNON, J.

        {¶1}     Appellant, William Dilley, appeals from the May 27, 2016 judgment of the

Geauga County Court of Common Pleas, approving appellee, Tatiana Dilley’s,

proposed qualified domestic relations orders (“QDRO”) filed May 13, 2016. For the

following reasons, the trial court’s judgment is affirmed.

        {¶2}     Appellant filed for divorce in May 2008. On March 10, 2010, the trial court

entered a final judgment of divorce. The matter has been subject to numerous appeals
and post-decree motions. See Dilley v. Dilley, 11th Dist. Geauga No. 2014-G-3227,

2015-Ohio-1872; Dilley v. Dilley, 11th Dist. Geauga No. 2012-G-3109, 2013-Ohio-4095;

Dilley v. Dilley, 11th Dist. Geauga No. 2012-G-3091, 2013-Ohio-994; Dilley v. Dilley,

11th Dist. Geauga No. 2011-G-3030, 2011-Ohio-5863. See Dilley v. Dilley, 11th Dist.

Geauga No. 2010-G-2957, 2011-Ohio-2093.

      {¶3}   The issues presented in the current appeal originated with the trial court’s

September 26, 2014 judgment entry, adopting the magistrate’s June 9, 2014 decision,

which addressed multiple pending motions. Appellant appealed from the September

26, 2014 judgment, which this court affirmed in Dilley, 2015-Ohio-1872, supra.

      {¶4}   Part of the September 26, 2014 judgment entry ordered appellee to file

proposed QDROs, ordering payment of the following: (1) $19,243.59 owed to appellee

from the Citigroup Cash Balance Plan; (2) the spousal support arrearage due and owing

through September 26, 2014, according to Geauga County Child Support Enforcement

Division; (3) $9,167.92 in prior unpaid attorney’s fees; (4) $1,302 in attorney’s fees for

the Motion to Show Cause filed June 10, 2013; and (5) 100% of the balance of the

Citigroup 401(k) account, half of which was previously awarded to appellee.             The

remaining half was to be credited toward appellant’s obligations as set forth herein.

      {¶5}   On October 23, 2015, appellee submitted three proposed QDROs

awarding her (1) 100% of appellant’s interest in the Citigroup 401(k) plan; (2) 100% of

appellant’s interest in the Citigroup Pension Plan Shearson Benefit; and (3) 100% of

appellant’s interest in the Citigroup Pension Plan Account-Based Benefit. Appellant

objected on November 3, 2015.




                                            2
       {¶6}   On November 24, 2015, the trial court approved the QDRO awarding

appellee 100% of appellant’s interest in the Citigroup 401(k) plan and ordered that it

should be executed. The court was unable to determine whether the remaining QDROs

complied with its September 26, 2014 judgment entry and ordered the parties to submit

information relevant to that issue. Appellant filed a brief in support of his position with

the trial court on December 1, 2015. On May 13, 2016, appellee filed her response and

submitted two QDROs. On May 20, 2016, appellant filed a reply to appellee’s response

and also a motion to modify spousal support.

       {¶7}   On May 27, 2016, the trial court entered judgment, approving appellee’s

proposed QDROs filed May 13, 2016. Appellant filed a timely notice of appeal from that

judgment.

       {¶8}   On appeal, appellant asserts four assignments of error:

              [1.] The trial court erred and abused its discretion in ordering a
              100% garnishment of the Appellant’s Social Security benefits,
              Shearson Pension Plan, Citi Pension Plan, and 401K Plan in
              violation of the Federal Consumer Credit Protection Act and State
              law; and against the manifest weight of the evidence.

              [2.] The Trial Court erred and abused the discretion by not hearing
              argument’s [sic] or granting a hearing in Appellant’s Motion to
              Modify Spousal Support as there was pertinent or relative evidence,
              fact and law on behalf of the Appellant.

              [3.] The trial court erred and abused its discretion by finding an
              arrearages of $102,000 when there was no evidence presented or
              otherwise in the record upon which to base such a decision, and by
              ordering the Appellant to pay arrearage by full garnishment of the
              Appellant’s Citi Pension Plan in addition to other substantial
              monthly spousal support payments; and is against the manifest
              weight of the evidence.

              [4.] The Trial Court erred and abused its discretion by not granting
              Appellant’s Motion for Modification of Spousal Support despite the




                                            3
             manifest weight of the evidence, fact and law supporting a
             modification reducing or vacating spousal support.

      {¶9}   Appellee did not file an appellate brief.

      {¶10} The arguments appellant presents under his assignments of error do not

pertain to the trial court’s May 27, 2016 judgment and, instead, raise issues that have

been decided by the trial court in previous judgments. In his first assignment of error,

appellant takes issue with the trial court’s determination of spousal support and

arrearages, which were determined in previous judgment entries. In his second and

fourth assignments of error, appellant appears to raise issues regarding a July 2, 2013

motion to modify spousal support, which the trial court denied in its September 26, 2014

judgment entry. In his third assignment of error, appellant takes issue with the amount

of arrearages the trial court found in its September 26, 2014 judgment entry.

      {¶11} All of these arguments are barred by the doctrine of res judicata.

      {¶12} Under the doctrine of res judicata, “a valid, final judgment rendered upon

the merits bars all subsequent actions based upon any claim arising out of the

transaction or occurrence that was the subject matter of the previous action.” Grava v.

Parkman Twp., 73 Ohio St.3d 379, 382 (1995). Res judicata prevents “relitigation of

issues already decided by a court or matters that should have been brought as part of a

previous action.” Lasko v. General Motors Corp., 11th Dist. Trumbull No. 2002-T-0143,

2003-Ohio-4103, ¶16. Because the issues appellant now raises on appeal could have

been raised or were raised in previous appeals and affirmed, he is barred from

presenting those arguments in the present appeal from the trial court’s May 27, 2016

judgment.




                                            4
        {¶13} Appellant contends that his arguments are not barred by res judicata;

however, he has not cited to any relevant law in support of his position. See App.R.

16(A)(7); see also Harris v. Nome, 9th Dist. Summit No. 21071, 2002-Ohio-6994, ¶14,

citing App.R. 16(A)(7) (“[T]he brief of an appellant must contain argument and law, with

citations to the authorities, statutes, and parts of the record on which the appellant

relies.”).

        {¶14} Appellant’s assignments of error are without merit.

        {¶15} The judgment of the Geauga County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, P.J.,

DIANE V. GRENDELL, J.,

concur.




                                            5